DETAILED ACTION
Remarks
The instant application having Application Number 16/648,214 filed on March 17, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 2, 3, 6 and 8-13 objected to because of the following informalities:  reference characters within the parenthesis of these claims may arise an insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US Patent Publication No. 2018/0225660 A1, ‘Chapman’, hereafter) in view of Freeney (US Patent Publication No. 2016/0162897 A1).

Regarding claim 1. Chapman teaches a computer-implemented method for transmitting data to a blockchain, the method comprising: 
transmitting, to the blockchain, a first transaction (T,) for committing a first quantity (x) of tokens to transfer to a second node associated with an entity, the first transaction (T,) having a first output (The application server may then generate blocks for the system blockchain, where the blocks contain data from the records of the system database. The application server may then update a local instance of the system blockchain, and subsequently instruct network nodes to update the instances of the system blockchain stored locally on each of the network nodes. … The application server then transmits the new block to each respective network node, Chapman [0024].  Please also see [0034-0037]); 
generating first content for transmission to the blockchain (The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation. The systems and methods may generate a first block containing the digital payment token and append the first block to a blockchain. … the systems and methods may retrieve the block containing the digital payment token and update the digital payment token to generate an updated digital payment token, Chapman [0006-0008].  The systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain … may provide for a blockchain to automatically and intelligently securely update the statuses of payment obligations based upon payment confirmations received from third party servers. More specifically, the systems and methods may generate a digital payment token associated with a payor-user indicating the status of a payment obligation of the payor-user. The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation, Chapman [0034-0037]);; and 
wherein the first content is used to unlock the first output of the first transaction (T) (The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation. The systems and methods may generate a first block containing the digital payment token and append the first block to a blockchain. … the systems and methods may retrieve the block containing the digital payment token and update the digital payment token to generate an updated digital payment token, Chapman [0006-0008].  A network node of the network nodes may update the digital payment token based upon receiving a full or partial payment confirmation message from third party payment server or a payment system implemented by the distributed network nodes. In some embodiments, the payment system implemented by the distributed network nodes may be separate from the implementation of the blockchain. The network node may then generate a new block (or token block) containing the updated digital token block, Chapman [0018-0019], [0024].  The network node may have to ensure data privacy and keep the information within the digital payment token, such as identifying information of the payee and identification information of the payor, private and confidential, Chapman [0016], [0020]).  
Chapman does not teach
transmitting, to the blockchain, a second transaction (Tf1) that returns a second quantity (d) of the committed first quantity (x) of tokens to an address associated with a first node, the second transaction (Tf1) having the first output of the first transaction (T,) as an input,
However, Freeney teaches
transmitting, to the blockchain, a second transaction (Tf1) that returns a second quantity (d) of the committed first quantity (x) of tokens to an address associated with a first node, the second transaction (Tf1) having the first output of the first transaction (T,) as an input (The one or more client devices 120 and the one or more servers 122 may communicate using any protocol according to which data may be transmitted from the client 120 to the server 122 and vice versa … the client 120 and server 122 exchange the data using public key cryptography; for instance, the client and the server 122 may each generate a public and private key, exchange public keys, and encrypt the data using each others' public keys while decrypting it using each others' private keys, Freeney [0005], [0027], Transmitting authentication information between machine on a network, Freeney [0064]),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Chapman and Freeney before him/her, to modify Chapman with the teaching of Freeney’s systems and methods for user authentication using crypto-currency transactions as access tokens.  One would have been motivated to do so for the benefit of providing Chapman an immutable identification authentication using public key cryptography and audit chains (Freeney, Abstract and [0001]).
Regarding claim 2. Chapman as modified teaches, wherein an unlocking script of the second transaction (Tf1) includes the first content (Freeney [0034], [0073]).  
Regarding claim 3. Chapman as modified teaches, wherein a locking script of the first output of the first transaction (T,) includes a set of permitted content entries and wherein the first content corresponds to one of the permitted content entries (Freeney [0050], [0058], [0073]).  
Regarding claim 4. Chapman as modified teaches, wherein the set of permitted content entries includes hashes of one or more permitted content values (Chapman [0007], [0025-0026]).  
Regarding claim 5. Chapman as modified teaches, further comprising: receiving an indication of the one or more permitted content values, wherein generating the first content comprises selecting one of the permitted content values (Chapman [0007], [0025-0026]). 
Regarding claim 6. Chapman as modified teaches, wherein the unlocking script of the second transaction (Tf1) includes a signature corresponding to a public key associated with the first node (Freeney [0034], [0073]).  Page 2 of 5
Regarding claim 7. Chapman as modified teaches, wherein the one or more permitted content values comprise one or more discrete ratings (Freeney [0070]).  
Regarding claim 8. Chapman as modified teaches, wherein metadata for the second transaction (Tfz) includes an identifier associated with a product offered by the entity (Chapman [0026], [0033], [0056]).
Regarding claim 14. Chapman teaches a computing device to participate in a process for transmitting content for an entity to a blockchain, the computing device configured to carry out the method claimed in claim 1 (The webserver may be any computing device comprising a processor and non-transitory machine-readable storage capable of executing the various tasks and processes described herein, Chapman [0021], [0023], [0028], [0031], [0078]).
although claim 14 directed to a device, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the device recited in claim 14. Therefore; claim 14 is rejected for at least the same reason as claim 1 above.
Regarding claim 15. Chapman teaches a non-transitory processor-readable medium storing processor-executable instructions to participate in a process for transmitting content to a Page 3 of 5 blockchain, wherein the processor-executable instructions, when executed by a processor, cause the processor to carry out the method claimed in claim 1 (The webserver may be any computing device comprising a processor and non-transitory machine-readable storage capable of executing the various tasks and processes described herein, Chapman [0021], [0023], [0028], [0031], [0078]).
although claim 15 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-19, the method steps of claims 2-5 substantially encompass the device recited in claims 16-19.  Therefore, claims 16-19 are rejected for at least the same reason as claims 2-5 above.
Regarding claim 20, the method steps of claim 2 substantially encompass the medium recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 2 above.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 10-13 those claims would be allowable by the virtue of their dependency on objected claim 9 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168